Citation Nr: 1026448	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increase in the apportionment of the Veteran's 
VA compensation benefits in excess of $263.00 for the support of 
the Veteran's children in the appellant's custody.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1977. 
The appellant is the Veteran's ex-wife and custodian of the 
Veteran's two minor children, M.G. and E.D.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 apportionment decision by the RO in 
Detroit, Michigan. A personal hearing was held before the 
undersigned Acting Veterans Law Judge in March 2010.

The RO received additional evidence from the appellant in March 
2010 at the time of her hearing before the Board, but before the 
file was sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted included a waiver of local jurisdictional 
review.


FINDINGS OF FACT

1. The Veteran and appellant legally separated in April 2000 and 
their divorce became final in June 2005.

2. The evidence indicates child M.G., born in March 1994, and 
child E.D., born in October 2001, are the children of the Veteran 
and appellant.

3.  In November 2005, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant on behalf of the child 
M.G., in the amount of $263 per month, which she continues to 
receive.

4.  To date, the evidence does not indicate the Veteran has paid 
any child support to the appellant in accordance with the June 
2005 divorce settlement or otherwise been reasonably discharging 
his responsibility for support of his two children during their 
minority, with whom he does not reside.

5.  The appellant's monthly income has consistently exceeded her 
monthly expenses, and the appellant does not have a financial 
hardship for the purpose of an increased special apportionment.


CONCLUSIONS OF LAW

1. The requirements for a general apportionment of the Veteran's 
VA compensation benefits on behalf of child E.D. (in addition to 
the apportionment already received for child M.G.) of the 
appellant and the Veteran have been met. 38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450 (2009). 

2.  The requirements for an increase in apportionment of the 
Veteran's VA compensation benefits on behalf of the children 
(M.G. and E.D.) of the appellant and the Veteran due to hardship 
have not been met. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 
3.451 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of title 
38, United States Code. The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than chapter 
51. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). That is, 
the Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to decisions regarding how benefits are paid. VA rules do, 
however, include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment. See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2009).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the 
applicable contested claims procedures were followed.  In letters 
dated June 2008, the RO ensured that appropriate notification was 
dispatched to each of the parties to the contested claim.  The RO 
provided both parties (the appellant and the Veteran) with 
notices and determinations related to the contested claim, and 
advised both parties of the applicable law and regulations.  

After sending many requests, VA has obtained financial 
information from the appellant, but the Veteran has failed to 
respond despite the many notifications sent to his last known 
address.  Both parties were also notified of the appellant's 
requested hearing, but only the appellant appeared to give her 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claims file; and neither party has contended otherwise. 
The Board therefore concludes that neither the appellant nor the 
Veteran is prejudiced by a decision on the claim at this time.

Apportionment Claim

The appellant previously filed for an apportionment for child 
M.G., the son of the appellant and Veteran, in an April 2005 
claim.  At that time, the appellant did not seek an apportionment 
for her daughter, E.D., who was born on October [redacted], 2001.  The RO 
granted the appellant an apportionment of $263.00 per month on 
behalf of minor child M.G., the child of the Veteran and 
appellant. 

Thereafter, in 2008, the appellant filed a new claim seeking an 
increase to the $263.00 monthly apportionment to compensate for 
her youngest child E.D., whom she contends is the child of the 
Veteran. 

A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children. 38 C.F.R. § 3.452(a).

The first pertinent inquiry that must be addressed is whether the 
appellant's child, E.D., is in fact the child of the Veteran.  
The Board concludes she is.  

The claims folder confirms the Veteran was married to the 
appellant in 1988, legally separated from the appellant in April 
2000 and legally divorced the appellant in June 2005.  Prior to 
their divorce, the Veteran had, in 2004 statements, claimed both 
the appellant and his son, M.G., as his dependents.  The Veteran, 
however, has never affirmatively claimed E.D. as his dependent.

It is unclear why the appellant did not claim E.D. with her 
initial 2005 apportionment claim.  In support of her current 
claim, however, the appellant has supplied a valid birth 
certificate of E.D., indicating E.D. was born on October [redacted], 2001 
and the Veteran is listed as the child's father.  The Veteran has 
not responded at all with respect to this claim.  Although he 
never affirmatively claimed E.D. as his dependent, he also has 
not disputed the appellant's claim in these proceedings that E.D. 
is his child. 

Although the circumstances and timing surrounding this claim are 
peculiar, the fact remains that the appellant has supplied 
documentation confirming E.D. as the Veteran's child and the 
Veteran has not otherwise disputed this claim.  Accordingly, the 
Board concludes E.D. is the child of the Veteran and appellant, 
who is not currently residing with the Veteran, and, therefore, 
is a proper claimant for apportionment.  See 38 C.F.R. § 3.452(a) 
(a veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children).

VA regulations provide for two types of apportionments. The first 
type is a "general" apportionment, which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450. More specifically, 
all or any part of the compensation payable on account of any 
Veteran may be apportioned if the Veteran is not residing with 
his spouse or children, and the Veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii). 
It is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 C.F.R. § 
3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment. Under this type of 
apportionment, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation may 
be specially apportioned between the Veteran and his dependents 
on the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in interest. 
In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and those 
dependents in whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants. The amount apportioned should generally 
be consistent with the total number of dependents involved. 
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451. The special apportionment was 
apparently designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 
4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent. 
38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.

General Apportionment

The record reflects that the appellant and the Veteran were 
married in April 1988, that they legally separated in April 2000 
and they legally divorced in June 2005.  

Prior to the separation, they had one child, M.G., who was born 
in March 1994.  After their separation, but prior to their 
divorce, they had another daughter, E.D., who was born in October 
2001.  According to the separation and divorce court documents, 
the appellant retains physical custody of both children, but both 
parents share joint legal custody of the two minor children.

The Veteran currently receives $1,220.00 per month for non-
service connected pension.  In November 2005, the RO awarded the 
appellant a $263.00 per month apportionment on behalf of minor 
child M.G., the child of appellant and Veteran.  The appellant 
currently seeks an increase in apportionment to compensate for 
minor child E.D., the younger child of appellant and Veteran

Again, a "general" apportionment is payable if the Veteran is 
not residing with his spouse or children, and the Veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  With regard to "general" apportionments, it 
is not necessary for the appellant to prove hardship.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).

As the Veteran and the appellant were divorced in June 2005, the 
appellant is not entitled to apportionment benefits for herself 
as, effective June 2005, she is no longer a dependent of the 
Veteran. See 38 C.F.R. § 3.350(a).  Their children M.G., born in 
March 1994, and E.D., born in October 2001, are still minors and, 
therefore, are potentially eligible to receive apportionment 
benefits. 38 C.F.R. § 3.452(a).  As indicated above, the 
appellant is currently receiving $263.00 per month on behalf of 
M.G.  

The pertinent inquiry here, then, is whether the Veteran is 
otherwise reasonably discharging his responsibility for child 
support of E.D.  The Board concludes he is not.  

The Court documents related to the Veteran's divorce from the 
appellant also indicates the Veteran is to pay $830.00 per month 
to the appellant in child support for his two minor children.  
The appellant testified before the Board in March 2010 that the 
Veteran has never made a single child custody payment in 
accordance with the Court order.  

Regrettably, the Veteran has not responded to any of the RO's 
letters with regard to these proceedings, so there simply is no 
evidence indicating the Veteran is in fact paying any amount of 
child support for his two children.  The evidence currently of 
record supports the findings that the Veteran is not reasonably 
discharging his responsibility of child support for his two 
children and, therefore, an increased apportionment under the 
provisions of 38 C.F.R. § 3.450 is warranted.  An apportionment 
of $263.00 per month is already in effect on behalf of minor 
child M.G., but this apportionment should be altered to reflect a 
payment on behalf of both minor children, M.G. and E.D. 

Special Apportionment

The appellant's main argument is that she wanted an increased 
apportionment to compensate for both of the Veteran's minor 
children in light of the fact that the Veteran is not paying any 
other type of child support.  It is clear from her statements, 
however, that she is also seeking an increased apportionment on 
the basis of financial hardship she suffers having to take care 
of the children alone.

Under the "special" apportionment regulations, a claimant who 
is already eligible and receiving "general" apportionment may 
still be granted an additional increase where special 
circumstances exist which warrant giving dependents additional 
support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI 
(Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

In March 2005, the appellant filed a claim on behalf of their 
first child, M.G., for apportionment of the Veteran's VA 
compensation benefits.  At that time, the appellant indicated she 
only earns $820 of monthly income on her own, but incurs 
$1,819.00 worth of monthly expenses caring for M.G.  In a 
November 2005 decision, the RO awarded the appellant an 
apportionment of $263.00 based both on "general" and "special" 
apportionment considerations.  

The appellant then filed an additional claim in April 2008 
seeking an increase apportionment to compensate for their other 
child, E.D., and due to financial hardship.  Financial 
information supplied at that time indicated the appellant earned 
an income of $1,720.00 per month in addition to the $263.00 per 
month apportionment already awarded.  The appellant only 
identified approximately $1,943.00 per month worth of expenses 
and thus her income (with the current apportionment) exceeded her 
expenses.  Accordingly, the RO denied her claim and this appeal 
ensued. 

The appellant has since indicated that her situation has changed 
because she does not receive as much government assistance as she 
had in the past.  Currently, the appellant claims her income 
totals $1,500.00 per month, in addition to the $263 apportionment 
award, and her expenses total $1,738.00 per month.  She testified 
during her hearing before the Board, that these new figures 
indicate costs associated with her son's asthmatic medication, 
rent, lunch for her two children, school uniforms and bus 
transportation for her son to get to and from school.  The 
appellant also indicated her weekly gas bill for her car has 
increased because she drives her daughter to and from a private 
school.  

Even accepting the appellant's most recent financial disclosure, 
it is clear the appellant's income still exceeds her monthly 
expenses for the two children when taking into account her 
current apportionment award.

The Veteran, regrettably, has not responded at all to any of the 
RO's letters requesting financial disclosure.  The Veteran 
receives $1,220.00 per month for his VA non-service connected 
pension, which totals $957.00 after his apportionment is 
deducted.  Aside from his pension, it simply is unknown the 
extent of his monthly income or monthly expenses.  The appellant 
testified during her hearing before the Board that the Veteran 
does not have a traditional job for fear of having his wages 
garnished by the Court.  She is unaware what, if any, income the 
Veteran receives outside of his VA pension benefits, but she 
believes he does have other income sources. 

In short, even accepting the appellant's worst reported financial 
data, her monthly income still exceeds her reported monthly 
expenses for the two children.  It is unknown what, if any, 
financial hardship the Veteran is under.  

As indicated above, an increased "general" apportionment to 
reflect support of two minor children, rather than one, has 
already been granted in this decision.  With regard to whether an 
increased apportionment can be granted due to a finding of 
financial hardship, the Board concludes this aspect of the claim 
must be denied. 

The Board notes that the principal issue for entitlement to an 
increase under the provisions governing "special" apportionment 
is whether or not there exists a hardship, and if so, if an 
apportionment would cause an undue hardship on the Veteran or 
others involved in the matter (e.g. Veteran's current spouse).  

Under 38 C.F.R. § 3.451 an apportionment less than 20 percent 
would not provide a reasonable amount for any apportionee whereas 
an apportionment of more than 50 percent of the Veteran's 
benefits would constitute undue hardship.  

In this case, the appellant is already receiving greater than 20 
percent of the Veteran's benefits. The appellant's monthly income 
exceeds her monthly expenses whereas it is simply unknown what, 
if any, undue hardship the Veteran would incur if an increased 
apportionment were granted.  

Having considered the evidence of record and the contentions of 
the appellant, the Board finds that the evidence of record does 
not support an increase in the amount of the apportionment under 
the provisions of 38 C.F.R. § 3.451.  

In contrast, an increased apportionment under 38 C.F.R. § 3.450 
for "general" apportionments, does not require a showing of 
financial hardship.  In this case, as explained thoroughly above, 
in light of the evidence that the Veteran is the father of E.D., 
and he is not otherwise providing for this child, an increased 
"general" apportionment is warranted under 38 C.F.R. § 3.450.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both an appellant and a Veteran.  Elias 
v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an increased "general" apportionment of the 
Veteran's VA compensation benefits for the appellant, on behalf 
of the Veteran's minor child E.D. (in addition to the 
apportionment already received on behalf of the Veteran's minor 
child M.G.) is granted, subject to the laws and regulations 
governing monetary awards.

Entitlement to an increased "special" apportionment of the 
Veteran's VA compensation benefits for the appellant, on behalf 
of the Veteran's minor children M.G. and E.D., is denied.



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


